         Case 2:21-cv-00032-BSM Document 9 Filed 08/20/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

JASON LEE KENNEDY                                                        PETITIONER
ADC #11199-010

v.                        CASE NO. 2:21-CV-00032-BSM

JOHN P. YATES, warden,
FCI– Forrest City Low                                                  RESPONDENT

                                       ORDER

      Having reviewed the entire record de novo, Magistrate Judge Joe J. Volpe’s proposed

findings and recommendations [Doc. No. 8] are adopted. John Yates’s motion to dismiss

[Doc. No. 6] is granted, and Jason Kennedy’s petition [Doc. No. 1] is dismissed without

prejudice.

      IT IS SO ORDERED this 20th day of August, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
